

115 HR 6781 IH: Mental Health Telemedicine Expansion Act
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6781IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Ms. DelBene (for herself and Mr. Reed) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage under the Medicare program
			 of certain mental health telehealth services.
	
 1.Short titleThis Act may be cited as the Mental Health Telemedicine Expansion Act. 2.Medicare coverage of certain mental health telehealth servicesSection 1834(m) of the Social Security Act (42 U.S.C. 42 U.S.C. 1395m(m)) is amended—
 (1)in paragraph (4)(F)(i), by inserting services identified by CPT codes 90834 and 90837 (and as subsequently modified by the Secretary), before and any additional service; and (2)by adding at the end the following new paragraph:
				
					(7)Treatment of mental health telehealth services
 (A)Non-application of originating site requirementsThe requirements described in paragraph (4)(C) shall not apply with respect to telehealth services furnished on or after January 1, 2020, that are mental health telehealth services. Nothing in the previous sentence shall waive any applicable State law requirements.
 (B)Inclusion of certain sitesWith respect to telehealth services described in subparagraph (A), the term originating site shall include the home of the eligible telehealth individual at which the individual is located at the time the service is furnished via a telecommunications system.
 (C)No originating site facility feeNo facility fee shall be paid under paragraph (2)(B) to an originating site with respect to a telehealth service described in subparagraph (A) if the originating site does not otherwise meet the requirements for an originating site under paragraph (4)(C).
 (D)In-person assessments requiredPayment may not be made for mental health telehealth services under this paragraph (if such payment would not otherwise be allowed under this subsection without application of this paragraph) furnished to an eligible telehealth individual unless—
 (i)prior to the provision of such mental health telehealth services, a physician or practitioner furnished an in-person assessment of the needs of such individual for such services; and
 (ii)a physician or practitioner furnishes a reassessment of the needs of such individual for such services at a frequency specified by the Secretary.
 (E)Mental health telehealth services definedFor purposes of this paragraph, the term mental health telehealth service means services identified by CPT codes 90834 and 90837 (and as subsequently modified by the Secretary)..
			